Citation Nr: 1105987	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1950 to 
August 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in active service or 
within one year of service discharge, and any current hearing 
loss is not otherwise etiologically related to active service.

2.	Recurrent tinnitus was not manifested in active service, and 
any current tinnitus is not otherwise etiologically related to 
such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).

2.	Recurrent tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the veteran received notification prior to 
the initial unfavorable agency decision in March 2009.  The RO's 
September 2008 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  The September 2008 letter also 
included notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

All available service treatment records are associated with 
claims file.  The Veteran has not identified any post-service 
treatment for hearing loss and/or tinnitus that should be 
obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The Veteran was afforded a VA audiological 
examination in February 2009.  While the examiner was unable to 
offer an etiological opinion without resorting to speculation, 
the Board observes the examination was adequate in that the VA 
examiner reviewed the entire claims file and physically examined 
the Veteran.  In addition, the examiner provided an adequate 
rationale as to why an opinion could not be rendered.  As such, a 
remand is not necessary for a new VA examination.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts he suffers from bilateral hearing loss and 
recurrent tinnitus as a result of in-service acoustic trauma.  
Specifically, he contends that he was subjected to extended 
periods of loud noise while working in a shipyard during service.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The reports of a February 2009 VA audiology examination indicates 
the Veteran currently suffers bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385. This VA examination also 
indicates the Veteran currently suffers from recurrent tinnitus.

A review of the Veteran's service treatment records are absent 
findings or complaints of, or treatment for, either recurrent 
tinnitus or bilateral hearing loss during active service.  An 
August 1953 Report of Medical Examination, completed upon the 
Veteran's separation from active service, indicates the Veteran's 
hearing was 15/15 bilaterally, and his ears and eardrums were 
clinically evaluated as normal.  There is no indication the 
Veteran then complained of either hearing loss or tinnitus.  As 
such, the Board finds the Veteran did not suffer from either 
hearing loss or chronic tinnitus in service.

Further, there is no evidence of record to indicate the Veteran 
sought treatment for or was diagnosed with a hearing loss 
disability until the February 2009 VA examination, over 55 years 
following the Veteran's separation from active service.  As there 
was no bilateral hearing loss for VA purposes shown within one 
year of service discharge, the presumption of service connection 
does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges the Veteran's assertions that the whisper 
test conducted at service separation was not sufficient to record 
hearing loss experienced at the time.  However, the Board again 
observes the competent evidence of record is absent findings or 
complaints of either hearing loss or tinnitus until the February 
2009 VA examination.  Further, the Veteran himself reported an 
onset of both hearing loss and tinnitus no earlier than 
approximately 1992 (see, e.g., August 2008 claim for benefits), 
nearly 40 years after the Veteran's separation from active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  Additionally, the lengthy lapse in time between 
the Veteran's active service and the first evidence of hearing 
loss and tinnitus weighs against his claim.  The Board notes that 
it may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the maladies at issue.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between any 
current bilateral hearing loss and tinnitus and in-service 
acoustic trauma.  As noted above, the Veteran was afforded a VA 
examination in February 2009, during which the examiner noted the 
Veteran's history of in-service and post-service acoustic trauma 
and reported history of hearing loss and tinnitus.  After 
reviewing the Veteran's service treatment records and claims 
folder, and examining the Veteran, the VA examiner determined 
that an etiological opinion with respect to both hearing loss and 
tinnitus could not be offered without resorting to speculation.  
In this regard, the VA examiner noted that the whisper voice test 
used at the Veteran's entrance to and separation from active 
service do not accurately reflect hearing sensitivity and also 
cannot determine if hearing loss due to acoustic trauma may have 
occurred.  This fact, in conjunction with the Veteran's post-
service history of working in a machine shop for more than 13-
years, prevented the VA examiner from being able to render an 
opinion.

In sum, there is no probative competent medical evidence of a 
relationship between the Veteran's currently diagnosed bilateral 
hearing loss and tinnitus and his active service nor has the 
Veteran asserted a continuity of symptomatology since service.  
Rather, the competent evidence of record, particularly the 
service treatment records and lack of post-service medical 
records regarding hearing loss and tinnitus, preponderates 
against a finding that the Veteran has either hearing loss or 
tinnitus related to service or any incident thereof.  In 
addition, the length of time between the Veteran's separation 
from active service and the first medical evidence of hearing 
loss also weighs against the Veteran's claim of service 
connection for bilateral hearing loss on both a presumptive and 
direct basis. 

The Board acknowledges that the Veteran himself has claimed that 
he suffers from bilateral hearing loss and recurrent tinnitus 
that are etiologically related to his active service.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
decreased hearing or ringing in his ears; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


